Citation Nr: 0944628	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In May 2006, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge who has since retired from the 
Board.  The Veteran was informed of that fact and testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge in September 2009.  Transcripts of both proceedings are 
of record.

These issues previously were before the Board in August 2006 
and July 2008 but were remanded for additional development.  
The case since has been returned to the Board for further 
appellate action.


REMAND

In an April 2008 statement, the Veteran indicated that his 
lumbosacral strain had worsened over the past three years and 
explained that he was experiencing increased pain and 
numbness.  The Veteran also testified at the September 2009 
hearing that his pain radiates from his low back into his 
legs.

The record reflects that the Veteran was last afforded a VA 
examination to determine the level of severity of his 
lumbosacral strain in February 2005.  In light of VA's duty 
to conduct a thorough and contemporaneous medical 
examination, the Board finds that a new examination is 
necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

It also appears that there may be outstanding evidence 
pertinent to the Veteran's claims.  The Veteran testified in 
September 2009 that his application for VA vocational 
rehabilitation benefits was denied in 2003.  A letter dated 
in July 2003 from a VA counseling psychologist is of record 
and confirms that the Veteran's application was denied.  
However, the documents cited in the letter and relied upon by 
the psychologist in making her determination are not 
associated with the claims folders.  These records should be 
obtained since they may be pertinent to the Veteran's claims.  
See 38 C.F.R. § 3.159(c)(2).

Similarly, the Veteran testified that his application for 
disability benefits was granted by the Social Security 
Administration (SSA) in 2007.  A November 2005 letter from 
the SSA is of record, as are select other documents, but a 
February 2008 response from the SSA indicates that only one 
electronic document was available.  Once again, since these 
records may be pertinent to the Veteran's claims, VA should 
attempt to obtain them.  

Finally, the Veteran stated that he last received physical 
therapy at the Highland Drive Division of the VA medical 
facility (VAMC) in Pittsburgh, Pennsylvania, in March 2008.  
VA treatment records associated with the record indicate that 
he was treated at that VAMC as recently as July 2008.  The 
Board finds that the Veteran's most recent VA treatment 
records should be obtained since they may be pertinent to his 
claims.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
Veteran and all records upon which such 
determinations were based.

2.  The RO or the AMC also should 
undertake appropriate development to 
obtain a copy of any determinations 
rendered for the Veteran regarding his 
application for vocational 
rehabilitation and employment services 
and all records upon which such 
determinations were based.

3.  The RO or the AMC also should 
undertake appropriate development to 
obtain any outstanding medical records 
pertaining to treatment or evaluation 
of the Veteran's service-connected 
lumbosacral strain during the period of 
the claim, including treatment records 
from the Highland Drive Division of the 
VAMC in Pittsburgh, Pennsylvania, for 
the period since July 2008.  If it is 
unable to obtain any such evidence, it 
should so inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  Then, the Veteran should be 
afforded a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of his 
lumbosacral sprain.  The claims folders 
must be made available to and be 
reviewed by the examiner, and any 
indicated studies should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on 
use should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

The examiner should specifically 
indicate any reflex abnormalities, 
muscle spasm, or other neurological 
findings indicative of disc disease of 
the Veteran's lumbosacral spine.  Any 
functional impairment of the 
extremities due to the Veteran's 
service-connected lumbosacral strain 
should be identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome.  In 
particular, the examiner should assess 
the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician.

The examiner also should provide an 
opinion concerning the impact of the 
Veteran's service-connected 
disabilities on his ability to work.

The rationale for all opinions 
expressed must be provided.
 
5.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for an 
increased rating for lumbosacral strain 
and a TDIU based on a de novo review of 
the record.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

